     Case 20-19017-RG Doc 85-1 Filed 06/08/21 Entered 06/08/21 23:16:16 Desc
Declaration of Lawrence H. Margolis in Opposition to Petitioning Creditors&#039 Page 1 of 12
     Case 20-19017-RG Doc 85-1 Filed 06/08/21 Entered 06/08/21 23:16:16 Desc
Declaration of Lawrence H. Margolis in Opposition to Petitioning Creditors&#039 Page 2 of 12
     Case 20-19017-RG Doc 85-1 Filed 06/08/21 Entered 06/08/21 23:16:16 Desc
Declaration of Lawrence H. Margolis in Opposition to Petitioning Creditors&#039 Page 3 of 12
     Case 20-19017-RG Doc 85-1 Filed 06/08/21 Entered 06/08/21 23:16:16 Desc
Declaration of Lawrence H. Margolis in Opposition to Petitioning Creditors&#039 Page 4 of 12
     Case 20-19017-RG Doc 85-1 Filed 06/08/21 Entered 06/08/21 23:16:16 Desc
Declaration of Lawrence H. Margolis in Opposition to Petitioning Creditors&#039 Page 5 of 12
     Case 20-19017-RG Doc 85-1 Filed 06/08/21 Entered 06/08/21 23:16:16 Desc
Declaration of Lawrence H. Margolis in Opposition to Petitioning Creditors&#039 Page 6 of 12
     Case 20-19017-RG Doc 85-1 Filed 06/08/21 Entered 06/08/21 23:16:16 Desc
Declaration of Lawrence H. Margolis in Opposition to Petitioning Creditors&#039 Page 7 of 12
     Case 20-19017-RG Doc 85-1 Filed 06/08/21 Entered 06/08/21 23:16:16 Desc
Declaration of Lawrence H. Margolis in Opposition to Petitioning Creditors&#039 Page 8 of 12
     Case 20-19017-RG Doc 85-1 Filed 06/08/21 Entered 06/08/21 23:16:16 Desc
Declaration of Lawrence H. Margolis in Opposition to Petitioning Creditors&#039 Page 9 of 12
     Case 20-19017-RG Doc 85-1 Filed 06/08/21 Entered 06/08/21 23:16:16 Desc
Declaration of Lawrence H. Margolis in Opposition to Petitioning Creditors&#039 Page 10 of 12
     Case 20-19017-RG Doc 85-1 Filed 06/08/21 Entered 06/08/21 23:16:16 Desc
Declaration of Lawrence H. Margolis in Opposition to Petitioning Creditors&#039 Page 11 of 12
     Case 20-19017-RG Doc 85-1 Filed 06/08/21 Entered 06/08/21 23:16:16 Desc
Declaration of Lawrence H. Margolis in Opposition to Petitioning Creditors&#039 Page 12 of 12
